 JOHN CUNEO INCJohn Cuneo,IncandRoad Sprinkler Fitters LocalNo 669Cases 10-CA-13130, 10-CA-13280,10-CA-13357,and 10-CA-1341727 August 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 28 November 1984 Administrative LawJudge William N Cates issued the attached supplemental decision The Respondent and the GeneralCounsel filed exceptions and supporting briefs iThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Boardhasconsidered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings, findings,2 andconclusions as modified1We disagree with the judge that the Respondent is not entitled to litigate Jerry Bnte's status as atemporary or permanent employee in this backpayproceeding because the issue was previously resolved by the Board3 and court of appeals4 in theunderlying unfair labor practice case Bnte's statusas a permanent or temporary employee was not ad-dressed in that proceedingWe shall therefore consider the merits of the Respondent's argumentThe Respondent contends that because Bnte wasa laid off permanent employee of another employerat the time of hire he is not entitled to backpayfrom the date he was recalled by his former employer The Respondent argues it was not aware ofBate s employment history with the prior employer at the time it hired Bnte,5 but does not otherwise dispute it hired him as a permanent employeeThe Respondents argument thus appears to bethat, because of Bnte's layoff status with anotheremployer, he could only achieve temporary statuswith the Respondent even though the Respondentconsidered him to be and treated him as a permanent employeeWe disagreeiOn 7June 1985 the Respondentfileda motion to supplement briefaccompanied by a supplemental brief the GeneralCounselfiled a response opposing the motion 24 JuneWe grant the motion and have fullyconsidered the supplemental brief9The Respondent has excepted to some of the judges credibility findrags The Board s establishedpolicyis not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examinedthe recordand find no basis for reversingthe findingsJ 253 NLRB1025 (1981)4 681 F 2d I 1(D C Cir1982) cert denied459 U S 1178 (1983)5 Brite faded to list the former employer on his job application75The Respondent has not shown that Bnte wouldhave left its employ and returned to the prior employer had the Respondent not discharged him unlawfullyBnte could have remained with the Respondent indefinitely even though he initially obtained a job only because he had been laid off TheRespondents unlawful conduct deprived him of anopportunity tomake that choiceAccordingly,Bnte's previous job history has no bearing on hisstatus as a permanent employee entitled to the fullmeasure of reinstatement and backpay warrantedby the circumstances2We`agree with the judge s finding that Brite isnot entitled to backpay for the 11 week periodfrom 1 August until 19 October 1981 while he wasengaged in a lawful stake against an interim employer, but we do so only for the following reasonsThe General Counsel conceded in his brief tothe judge that Bnte absented himself from the jobmarket during the strikeWhile we adhere to thelongstanding principle that a discnminatee incursno willful loss of earnings merely by engaging in alawful strike at an interim employer,6 his duty tomake reasonable efforts to secure and retain employment continues 7 By absenting himself fromthe job market for the entire 11 week strike, Bntewillfully chose not to seek interim employment andisthereforenot entitled to backpay for thatperiod 8ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent, John Cuneo, Inc, Chattanooga, Tennes-see, its officers, agents, successors, and assigns,shall pay Jerry Bnte $16,877 49, plus interest8J H Rutter Rex Mfg Co194 NLRB 19 21 fn 10 (1971)W CNabors Co134 NLRB 1078 1096 (1961) modified on other grounds 323F 2d 686 (5th Cir 1963)7 American Bottling Co116 NLRB 1303 1306-07 (1956)8 J H Rutter Rex Mfg CosupraW C Nabors CosupraWe do not hold howeverthat a discrimmatee is not entitled to backpay simplybecausehe failstowork during all or partof a strike whateveritsdurationRather the issueiswhetherunder the circumstancesthe discrimmateeacted reasonablyHere it isadmittedthat Brite simplyremoved himself from the job market for nearly 3 months during thestrikeat his interimplace of employmentand thuswillfully lostearningsJ Howard Trimble Esqfor the General CounselWilliam P Hutcheson Esq and Gary W England Esqof Chattanooga Tennessee for the RespondentWilliamW Osborne Jr Esqof Washington D C forthe Charging PartyS276 NLRB No 12 76DECISIONSOF NATIONALLABOR RELATIONS BOARDSUPPLEMENTALDECISIONSTATEMENT OF THE CASEWILLIAM N CATES Administrative Law Judge Ahearing in this case was held before me on September 4and 5 1984 at Chattanooga Tennessee to determine theamount of backpay for claimant Jerry Bnte (Bete orclaimant Bnte) which would make him whole for lossesresulting from John Cuneo Inc s (Respondent) failure toreinstate him on November 14 1977 The Board in itsDecision and Order issued on January 7 1981 i foundthat Brite among other employees was an unfair laborpractice striker entitled to immediate reinstatement on hisunconditional offer to return to work The Board foundthat an unconditional offer to return to work was madeon behalf of Brite and others on November 14 1977 TheCourt of Appeals for the District of Columbia Circuitenforced in full the backpay provisions of the Board sOrder in an opinion dated June 18 1982 2 The UnitedStates Supreme Court on January 24 1983 denied Respondent s petition for a writ of certiorari 3A controversy arose over the amount of backpay dueclaimant Brite under the terms of the Board s Order andthe Regional Director for Region 10 of the Board issueda backpay specification and notice of hearing on July 111984Respondent timely filed an answer and amendedanswer to the backpay specificationOn the entire record in this case including my observation of the demeanor of the witnesses and after carefulconsideration of briefs submitted on behalf of the GetteralCounselRespondent and Road Sprinkler FittersLocal No 669 (the Union) I make the followingFINDINGS OF FACTIBACKGROUNDAt the outsetit isnoted that Respondent at trial stipulated to the calculations of the Board s compliance offscer with respect to back wages for certain time periodsin the backpay specification Respondent however takesissuewith respect to whether it is liable for backpayduring all the time periods specified in the backpay specificationRespondent contendsitisnot liable for anybackpay for that period of time during which claimantBrite engaged in a strike against one of hisinterim employersAdditionallyRespondent raises the issue ofwhether claimant Brite exercised reasonablediligencewith respect to obtaining interim employmentThe facts of theinstant caseare for the most part undisputed I will address necessary credibility resolutionsas they apse in deciding the particular issues hereinIITHE ISSUESThis case presents a number of questions which wereraised and/or thoroughly litigated The issues are generally summarized for purposes of discussion as followsi253 NLRB 1025 (1981)2 681 F 2d11 (1982)J 112 LRRM 2500 (1983)aWhether the Union has the right to challenge thefailure of the General Counsel to include an additionalclaimant in the backpay specificationbWhether the claimant (Bute) was a permanent employee of Respondent such as to entitle him to backpaycWhether Respondent made an offer of reinstatementto claimant Brite on September 21 1978 4dWhether the claimant (Bute) is entitled to backpayfrom Respondent for that period of time when he andothers engaged in a lawful strike against an interim employereWhether the claimant (Bute) failed to exercise reasonable diligence with respect to obtaining interim employmentA Whether the Union has the Right to Challenge theFailure of the General Counsel to Include anAdditional Claimant in the Backpay SpecificationThe Regional Director for Region 10 of the Board inhis backpay specification and notice of hearing issued onJuly 11 1984 noted the Boards Decision and Order ofJanuary 7 1981 (253 NLRB 1025) directed Respondentherein to reinstate and make whole its employees DonaldGregg Jerry Bnte Allen Bower David Worley StanRay and Melvin Talkington for their losses resultingfrom Respondents unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act The Regional Director also noted the United States Court of Appeals for theDistrict of Columbia issued its judgment on June 181982 (681 F 2d 11) enforcing in full the reinstatementand backpay provisions of the Board s Decision andOrder In the backpay specification the Regional Director stated a controversy had arisen only over the amountof backpay due Jerry Brite and as such ordered a hearing to resolve that controversy only (G C Exh 1(c))Thereafter about July 20 1984 the Union filed with theRegional Director for Region 10 of the Board anObjection by Road Sprinkler Fitters Local Union No 669U A AFL-CIO to the Exclusion of DiscriminateeMelvinTalkington from the Backpay Specification(G C Exh 1(h)) In its objection the Union contendedthe issue should be litigated regarding whether the positionofferedMelvinTalkington by Respondent onAugust 17 1983 was substantially equivalent to the position he held at the time of Respondents unfair laborpractices against him About August 1 1984 Respondentfiled aResponse to Objection by Road Sprinkler FittersLocal Union No 669 U A AFL-CIO to the Exclusionof Discnmmatee Melvin Talkmgton from the BackpaySpecification(G C Exh 1(i)) In its response Respondent contended the Board s Rules and Regulations did notmake any provisions for and did not recognize an objection such as the one filed by the Union Respondent asserted in its response that the Regional Director determined the contents of a backpay specification just as ex4There are a number of intertwined issues that I shall treat with thisparticular issue namely(1)whether the offer of reinstatement if madewas received(2)whether the offer of reinstatement if made was legallysufficient to toll any backpay obligation of Respondent and (3) whetherthe General Counsel is estopped from litigating the validityof the offerof reinstatement if such an offer was made JOHN CUNEO INCclusively as he controlled the contents of any complainthe might issue in an unfair labor practice caseThe Regional Director for Region 10 of the Board ina letter dated August 3 1984 referred to the chief admmistrative law judge forinformationalpurposes theUnions objection and Respondents response to his failure to include Talkmgton in the backpay specification heissuedIn his letter the Regional Director statedIhave determinednot to amend my Specificationand further statedMy refusal to amend the Specification is without prejudice to the rights of the parties pursuant toAce Beverage Co250 NLRB 646 (1980) (G CExh 10))On August 28 1984 the Union filed aMotion byRoad Sprinkler Fitters Local Union No 669 U AAFL-CIO to Amend the Backpay Specification (G CExh 1(r))In its motionthe Union urged that Talkington be included in the backpay specification and that theissue of whether he had been properly offeredreinstatement on August 17 1983 be litigated The Union assertstheRegionalDirectors backpay specification failed tocomplywith the Board s Decision and Order (253NLRB 1025) and that underAce Beverage Cosupra, thebackpay specification must be amended or rejectedAt trial herein the Union contended the Board is thefinal authority on compliance with its Orders and thatneither the Regional Director nor the General Counselhas unreviewable authority in connection with compliance matters The Union urged that the issue of whetherTalkington was properly offered reinstatement to an appropnate position raised a credibility issue that couldonly be resolved by a hearingAt trial the General Counsel stated the matter mvolymg Talkmgton had been raised with Region 10 of theBoard some months prior to the trial herein and that aninvestigation had been conducted following which a determination was made not to include Talkington in thebackpay specificationThe General Counsel howevercommented at trialIwould not think the GeneralCounsel would wish to preclude the Union from pursumg this matter on their own But we do not join in ofcourse to amend the Backpay Specificationto includeMr TalkingtonRespondent contended at trial that the Union s motionwas untimelyRespondentasserted the Union had written a letterto the General Counsel months earlier objectmg to the fact Talkmgton would not be included in anybackpay specification and that the matter had been resolved in final form unfavorable to the Union and assuch could not thereafterbe raised againAt trial I denied the Union smotion to amend thebackpay specification issued by the Regional Directorfor Region 10 of the Board The Union in itsposthearingbrief requestedIreconsidermy ruling and reopen therecord for the purpose of receivingevidence regardingthe issueof whether Talkington was properly offered reinstatementby RespondentIam convinced that my rulingat trialwas correctand I amunpersuadedto change that ruling It is estabhshed that the Unioncomplained on December 1 1983inwriting tothe General Counsel aboutthe fact the RegionalDirector forRegion 10 of the Board had on No77vember 18 1983 determined not to include Talkmgtonin the backpay specification that would issue with respect to Respondent In response to the Union s appealof December 1 General Counsel William A Lubbers notified the Union via a letter dated April 19 1984 that hewas denying their appeal of the Regional Directors determinationrelating to Talkington General Counsel Lubbers in his letter stated in partYour appeal has been carefully considered Theappeal is denied essentially for the reasons set forthinRegional Director Arlook s letter of November18 1983 In this regard as you were telephonicallyadvised by the Regional Office on April 13 1984Employer records corroborate sworn testimony thatthe position of receiving clerk was occupied by anindividual other than Talkington at the time of theSeptember 1977 strike Accordingly in these circumstancestheEmployer was not obligated tooffer Talkington reinstatement to the shipping andreceiving clerk position [C P Exh 1 ]I concluded at trial and continue to conclude that theUnion should have filed a timely appeal of GeneralCounsel Lubbers determination to the Board as contemplatedin Ace Beverage Co250 NLRB 646 (1980) TheBoardinAce Beverageclearly stated that the GeneralCounsel did not have final authority in compliance matters but rather had delegated authority to carry out theBoard s intent that its orders be properly implementedThe Board in that respect held [I]n compliance mattersthe General Counsel does not act on his own initiative ashe does in the issuance of complaints but as the Board sagent in effectuating the remedy ordered250 NLRB at648 Thus the General Counsels determination not to includeTalkington in the backpay specification wouldhave been reviewable at that time by the Board TheUnion failed to take an appeal to the Board from that determinationof the General Counsel and as such it maynot now timely raise such an appeal The Union s contention that the Board s Rules and Regulations do notprovide a procedure for obtaining review of such determinationsby the General Counsel is of no avail to it inthatAce Beverage Cosupra clearly sets forth the procedure to be followed in that the aggrieved party may filea motion to the Board for clarification and/or determination of compliance with its own decisionsIt is my opinion that the Board and only the Boardcan order the General Counsel to amend its backpayspecification to include additional claimants that theGeneral Counsel has administratively determined shouldnot be included Simply stated the Unions motion toamend the backpay specification made at trial and renewed in posttnal brief is one that I do not have the authonty to grant even if such a motion had been timelyraisedwith me In conclusion I again deny the Union srequest to amend the backpay specification of the GeneralCounsel 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDB Whether the Claimant (Bute) was a PermanentEmployee of Respondent such as to Entitle Him toBackpayAt trial Respondent raised and I rejected its contention that Brite was only a temporary employee of Respondent I ruled that the issue of whether Bnte was anemployee of Respondent entitled to reinstatement andbackpay had been decided in final form by the Boardand the circuit court Both the Board and the circuitcourt throughout their respective decisions referred toBnte and others as employees of Respondent and directed they be reinstated and made whole by RespondentRespondent in its posttnal brief renews its contentionthat Brite was a laid off permanent employee of an employer other than Respondent and is not entitled tobackpay from Respondent after the time he was recalledtowork at his former permanent employer Respondentasserts that because Bnte did not state on his employment application with it that he had previously workedfor an employer (Eclipse Lookout Co) and was on layoff status from that employer it was fraudulently deniedthe opportunity at the unfair labor practice trial to litigate the issueof whetherBnte was atemporary employee of Respondent Respondent contends that the issue ofBnte s temporary employment status should be decidedin the instant case and cites the Board s SupplementalDecision and Order inCircle Bindery Inc232 NLRB1185 (1977) in support of its contentionI adhere to my ruling at trial that matters which wereraised or could have been raised such as the temporaryor permanent employment status of Brite in the unfairlabor practice proceeding may not be litigated in a subsequent backpay proceeding In the instant case Respondent failed to raise at the unfair labor practice trial theissue of whether Bnte was a temporary or permanentemployee of Respondent ti The finding by the Board andcircuit court that Bnte was an employee of Respondentisbinding on Respondent under the doctrine of res JudicatsThe doctrine of res judicata clearly is applicable inBoard proceedings The Board heldinLaredo PackingCo 271 NLRB 553 (1984) enfd 730 F 2d 405 (5th Cir1984), that its findings and conclusions in an unfair laborpractice case are binding and may not be relitigated insubsequent backpay proceedings I reject Respondent scontention that Bnte s failure to list one of his prior employersEclipse Lookout Co on his employment applecation fraudulently prevented it from raising the issue ofhis employment status at the unfair labor practice hearingRespondent has not demonstrated that it could nothavewithreasonableeffort obtained the full employment history of Brite prior to the unfair labor practicetrialThe evidence Respondent would base its contention5TheCircle Binderycase that Respondent would rely on is distinguishable In the originalCircle Bindery Inccase reportedat 218 NLRB 861(1975) the Board noted that some evidence had been developed on thetemporary versus permanent status of an employeeVerrochi but stateditdid not have all the relevant information before it sufficient to evaluateand clearly resolve the matterof Verroclus status and as suchleft fordetermination at the compliance stage the question ofwhether Verrochiqualified for reinstatement and the extent of backpayperiod for him Asnoted above Respondent in the instant case never raised Bnte s employmerit status during the unfair labor practice trialon does not qualify as newly discovered or previouslyunavailable evidence such as to remove the applicationof the doctrine of res judicata from it In summary it isclear the issue of whether Bnte was a permanent employee of Respondent entitled to backpay has been decided in final form and may not be relitigated in the casebefore meC Whether Respondent Madean Offer ofReinstatement to Claimant Bnte on September 211978In considering the issue of whether an offer was madeto Bnte on September 21 1978 I shall also consider anumber of intertwined issues If it is determined that anoffer was made was the offer received by the claimantIf an offer was made to and received by the claimantwas it legally sufficient to toll any backpay obligation ofRespondent Lastly I shall consider the issue of whetherthe General Counsel may be allowed to litigate the validity of the offer or is he estopped from doing so?As noted elsewhere in this decision and as admitted byRespondent the claimant (Bute) was entitled to reinstatement as of November 14 1977 There is no disputethat Bnte was reinstated by Respondent on August 191983Therefore the backpay liability of Respondent maynot under any circumstances exceed the time periodfrom November 14 1977 until August 19 1983Respondent contends a valid offer of reinstatementwas made to Bnte on September 21 1978 Respondent ina pretrial motion to the Board contended not only that avalid offer of reinstatement had been made to Bnte onthat date but that the validity of the offer had been forall intent and purposes litigated at the underlying unfairlabor practice hearing 6 Respondent urged in its motionboth to the Board and at trial herein and continues tourge in its posttnal brief that partial summary judgmentin the instant case is warranted and would relieve Respondent of all backpay liability to the claimant exceptfor a verylimited amount($500 53)Respondent contends and the facts establish that theunderlying unfair labor practice trial before Judge JamesT Youngblood was held over several days in two separate sessions at Chattanooga Tennessee The firstsessionwas held on September 12 13 and 14 1978 (253 NLRBat 1030) Respondents president Bob Splawn testified onSeptember 13 1978 at the underlying unfair labor practice hearing that he intended to offer Brite employmentin the future and stated that Brite had not previouslybeen offered reinstatement because he was lost in theshuffle(R Exh 10(a)) The second session of the trialRespondents motion labeledMotion For Partial Summary Judgmentwasfiledon August 31 1984 withtheRegionalDirector forRegion 10 of the Board The Region forwarded Respondents motion tothe Board The Board in an unpublished Order dated September 24 1984denied Respondents motion without prejudice to it being renewed beforean administrative law judgeOn September 4 1984 Respondent raisedbefore me the identical motion that it had filed with the Regional Director on August 31 1984 Inasmuch as there was no clear understanding atthe trial between the parties as to whether Respondents August 31 1984motion had been properly forwarded to the Board I denied Respondentsmotion until such time as the Board could have an opportunity to addressthe motion JOHN CUNEO INCin the underlying unfair labor practice case was held onNovember 14 15 and 16 1978 During that period between the first and second session of the underlyingunfair labor practice trial Respondents president Splawnasserts that he directed a mailgram be sent to Bnte onSeptember 21 1978 offering him reinstatement (R Exh19) T A confirmation copy of themailgramwas receivedinto evidence in the underlying unfair labor practice trial(Tr 141) 8 Respondents president Splawn testified Britedid not respond to the September 21 1978 mailgramThe judge s decision in the underlying unfair laborpractice case suggests and the Board s Decision andOrder in my opinion clearly indicates that the matter ofwhether Brite was offered reinstatement on September21 1978 and the legal ramifications of such an offer wasnot litigated in the underlying unfair labor practice caseJudge Youngblood s only reference to the matter was asfollowsAt the time of the hearing all of the employees whohad been on strike and requested reinstatementwith the exceptionof JerryBnte and Melvin Talkington had been offered reinstatement[253 NLRBat 1034 ]The Boardin itsDecision and Order made three references to any offer of reinstatement having been made toBite The three references are as followsOf the remaining six employees, none waspromptly returned to work and at the time of thehearing Brite and Talkington still had not receivedoffers of reinstatement [253 NLRB at 1026 ]As noted earlier the evidence is uncontrovertedthat at the time of the hearing Brite and Talkington had yet to be offered reinstatement [253 NLRBat 1026 ]Baste and Talkmgton were in essence dischargedsince they were never offered their jobs back [253NLRB at 1027 ]I reject Respondents contention that both the judgeand the Board were referring in their respective decisions to the fact that no offer of reinstatement had beenmade to Brite prior to the first session of the unfair laborpractice hearing and not that no offer was ever made tohim The judge s decision was written well after bothsessions of the unfair labor practice hearing were held,and the judge indicated at the beginning of his decisionthat he had considered the entire record I find, afterconsidering these facts in light of the above quoted portions of the Board s Decision and Order that the matterof whether an offer of reinstatement was made to Bnteon September21 1978was not fully litigated in the underlymg unfair labor practice case I shall thereforeconsiderwhetherBrite was offered reinstatement at anytThe issue of whether the mailgram was actually sent and or receivedand its legal effect will be discussed hereinafter in this decision8R Exh 27 in the underlying unfair labor practice trial appears to beidentical to R Exh 19 in the instant case(See Tr 937 975 and 976 inthe underlying unfair labor practice case )79timeprior toRespondentswritten offer of August 171983 (R Exh 17)The evidence is overwhelming that Respondent sent amailgram to Bnte on Thursday September 21 1978 Respondent s president Splawn testified and I credit his testimony on this particular point that he directed a mailgrambe sent to Bnte on that date Respondents president Splawn produced at the teal herein a confirmationcopy of the mailgram he had directed be sent (R Exh19)Brite acknowledged that his home address aboutSPi'ember 21 1978 was the same as that reflected onthe mailgramthat Splawn had directed be ^t.._ The address on the mailgram was also identical to the addressBrite had given on his employment application at thetime he applied for employment at Respondent I therefore conclude and find that Respondentsent a mailgramto Bnte at his correct home address on September 211978Bnte denied that he received the mailgram I discreditBnte s testimony on this particular point for anumber of reasons At various places in his testimonyBite made it clear that in applying for employment hewould willfully withhold facts on an employment application if he thought supplying the facts would be detnmental to his obtaining employment Bnte left a clear impression with me that he would do or say whatever heperceivedwould be in his own best interest withoutregard for the full truth These facts taken in conjunctionwith the fact that Respondent produced a confirmationcopy of the mailgram fully persuades me that not onlywas the mailgram sent to Brite but that it was in factreceived by hum 9Having found that a mailgram offer was made to andreceived by Bnte, the issue becomes one of whether theoffer was legally sufficient to toll Respondents backpayobligations to BnteRespondents September 21 1978mailgram reads as followsJohn Cuneo Inc anticipates a need for another employee on the first shift Should you be interested inreinstatement advise me immediately If I do nothear from you by the close of the work day September 25 1978 I will assume you have no interestCharles 'zellJohn Cuneo IncRespondent contends that whether the offer was a legally sufficient offer of reinstatement should not be determinedby theprecise language of the mailgram itselfbut rather should be determined in light of all the surrounding circumstances Respondent contends the mailgraminformed Bnte of an anticipated opening and requested he advise Respondent of his intent with respectto the anticipated positionRespondent contends themailgram did not demand Brite respond for work by acertain date but rather only requested that he inform ReAssuming arguendothat I had not foundthe mailgramto have beenreceivedRespondent would nonethelessbe entitled to a finding that agood faith attempt had been made to make anoffer toBrite such as totoll anybackpay obligations it had to him if the attemptedcommumcation on itsfacecontained a valid offer of reinstatement SeeBodolayPackaging Machinery271 NLRB 10 fn 2 (1984) 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent of his intention with respect to reinstatementRespondent further contends that the time for a responsefrom Brite was reasonable inasmuch as Respondent spresident Splawn had testified on September 13 1978that he would offer Brite employment in the future andthat the Unions attorney was presumably present at thetime Splawn testified and could be presumed to have informed Bnte of Splawn s testimony concerning the offerRespondent seems to suggest that Bnte was present atthe time Splawn testified on September 13 1978 becauseBate also testified at the underlying unfair labor practicetrialon that date Therefore Respondent asserts Bntehad more time to think about the reinstatement offerthan what was actually spelled out in the mailgram itselfThe General Counsel contends that the offer even ifreceivedwas not legally sufficient to toll Respondent sbackpay obligations to Brite The General Counsel contends there was no description in the mailgram of the jobbeing offered Bnte and that as such he could not haveascertained if the job was substantially equivalent to hisformer position or not Secondly the General Counselcontends the mailgram did not allow sufficient time forBate to respond to it and the General Counsel assertsthere is no burden placed on a claimant to request additionaltime to respond to an offer or to make any inquiryinto the nature of any reinstatement offer The GeneralCounsel argues that the earliest the mailgram could havebeen delivered to Bnte s home would have been on aFriday September 22 or Saturday September 23 1978thus leaving Bnte only 1 day to respond to the offerThe General Counsel further contends that the reinstatement obligationproperly rests with Respondent and thatit failed to satisfy its obligation in the instant case by failing to make Brite a valid and unconditional offer of reinstatementThe Board has long held that an employers offer ofreinstatement must be specific unequivocal and unconditional in order to toll the backpay periodL A WaterTreatment263 NLRB 244 at 246 (1982) see alsoBrenalElectric271 NLRB 1557 (1984) The Board observed inL A Water TreatmentIt is the employer who carries the burden of demonstratmg a good faith effort to communicate theoffer to the employees An employer is relieved ofhis duty to reinstate only when a proper offer ismade and unequivocally rejected by the employeeThe Board has also required that an offer of reinstatementmust allow the employee a reasonabletime in which to make arrangements to begin workThis requirement takes on a special significancewherethe employee has obtained other employment at the time the offer is made In such circumstances the Board requires that the reinstatemeat offer afford the employee an opportunity tomake a considered choice of whether to retain hispresent employment or to return to his former jobThe offer must also allow the employee to give reasonable notice to his current employer should hechoose the latter courseGuided by the above principles I am persuaded Respondent s offer of September 21 1978 was invalid for anumber of reasons The mailgram failed to clearly statethat a position was available and being offered It merelystated that Respondent anticipated a need for anotheremployee The mailgram did not even specify what jobpositionRespondent anticipated it might need anotheremployee for Respondents mailgram amounted to nothingmore than a notice to Bnte that there might be afuture opening at Respondent for employment Suchcommunication falls far short of a valid offer of reinstatement such as to toll Respondents backpay obligations toBate Contrary to the contentions of Respondent thetrial testimony of Respondents president Splawn at theunderlying unfair labor practice hearing on September13 1978 did not validate Respondents mailgram In histrialtestimony on September 13 1978 Respondent spresident Splawn only stated that he intended to offerBate employment in thefutureEven considering themailgram in light of that earlier testimony the mailgramstill fails to constitute a valid offer of reinstatementAdditionallyRespondents mailgram did not allow suffident time for Bnte to make a considered choice as towhether he desired to return to work at Respondenteven if the mailgram 'iad otherwise constituted a legallysufficient offer of reinstatement Splawn directed that themailgram be sent on September 21 1978 September 21was on a Thursday On the status of this record one isonly able to speculate as to when the U S Postal Serviceactually delivered the mailgram to Brite s address However for discussion purposes I shall consider that it wasactually delivered the same day that Splawn directed itbe sent Bnte would therefore have had only 1 workday (Friday September 22 1978 to consider the matterbefore having to make a decision on Monday September25 1978 with respect to the offer Such a short periodof time particularly when a weekend is involved is insufficient to permit an employee to properly consider anoffer because the employee would generally be unableover the weekend to contact the personnel department atan interim employer regarding any notice or other matters that might pertain to the interim employer if the employee decided to exercise an offer to return to his orher former employer Therefore I conclude that themailgram inthe instant case even if it had been an otherwise valid offer did not allow sufficient time for it to beproperly consideredIn light of all the circumstances I find Respondent smailgram of September 21 1978 was not a valid offer ofreinstatement such as to toll Respondents backpay obligations to BriteRespondent contends equitable principles dictate thatthe General Counsel be estopped from claiming the invalidity of the September 21 1978 mailgram offer it madeto Brite Respondent contends the General Counsel andthe Board considered the mailgram to be a valid offer ofreinstatement to Brite and so indicated in appellate briefsfiled with the Court of Appeals for the District of Columbia Circuit and the United States Supreme Court inthe underlying unfair labor practice case Respondent spresident Splawn testified at trial in the instant case that JOHN CUNEO INC81he relied on the Board s interpretation of the mailgram asset forth in the Board s briefs both to the circuit courtand Supreme Court to confirm his own belief that hehad made a legally sufficient offer of reinstatement toBate such as to toll any backpay obligations Respondenthad to Brite Respondent contends that to now allow theBoard through the General Counsel to change its position from that which it had expressed in appellate bnefswould be to allow Bnte to be unjustly enriched and Respondent to be harshly penalizedThe General Counsel contends among other thingsthat Respondent may not legally rely on positions takenby the General Counsel in appellate bnefs because suchbriefs do not constitute opinions orders or pleadings ofthe Board Therefore the General Counsel contends thatequitable estoppel is not available as a defense to Respondent in the instant caseRespondent correctly contends that the Board in itsbrief to the Court of Appeals for the District of Columbia Circuit on petition for review and cross applicationfor enforcement statedAt the time of the hearing in this matter neitherMelvin Talkmgton nor Jerry Brite had been offeredreinstatementDuring the heanng on September 21 1978 Bntewas offered reinstatement[R Exh 11]In its brief to the circuit court the General Counselindicated he was relying on the September 21 1978 mailgram of Respondent in making the statement to the circuit court that Brite had been offered reinstatementThe United States Solicitor General on behalf of theBoard in a brief to the United States Supreme Court onpetition for a writ of certiorari statedAs of the commencement of the hearing in thiscase neither Melvin Talkington nor Jerry Bnte hadbeen offered reinstatementBate was offered reinstatement during the hearing[RExh12]Again the General Counsel indicated he was relyingon the mailgram that Respondent had sent to Bnte onSeptember 21 1978 to make the statement to the Supreme Court that Bnte had been offered reinstatementIn my opinion Respondent may not be relieved of anybackpay obligations it otherwise has to Bnte simply because the Board made certain comments regarding Respondent s mailgram offer in bnefs it filed with the circurt court and Supreme Court The primary issuewhether the September 21 1978 mailgram was a validoffer of reinstatement had never been litigated prior tothe instant case It would amount to punitive actionagainst a claimant to allow comments in an appellatebrief of any party to deprive the claimant of any backpayhe or she might otherwise be entitled to Respondent hada firm obligation to reinstate Bnte and make him wholeAny failure to properly and validly offer him reinstatement must be borne by Respondent I reject Respondent s contention that equitable principles should estop theBoard from claiming that the September 21 1978 mailgram was an invalid offer of reinstatementD Whether the Claimant(Bute)isEntitled toBackpay forthat Periodof TimeWhen He and OthersEngaged ina Lawful StrikeAgainst an InterimEmployerThe factswith respect to this particular issue are notindisputeThe claimant(Bete)was employed for aperiod of time in 1981 by Koehring Lorain DivisionChattanooga Tennessee The parties stipulated there wasan authorized strike at Lorain from August 1 until October 19 1981 and that Bnte among others participatedin the strike and withheld their services from LorainThe net amount of backpay the General Counsel seeksfor the third and fourth quarters of 1981 is$1939 61 Theparties stipulated that this amount of backpay directlycorresponds to the time Brite withheld his services fromLorain because of the strike at Lorain The parties further stipulated that if Bnte was not entitled to any backpay for the period of time that he was on strike at hisinterim employer that the deducted amount would be$1939 61The General Counsel did not take a firm position inbrief on this issue but rather simply stated there weretwo ways to approach this particular issue The GeneralCounsel first contends that if Bnte had been timely recalled by Respondent he would not have been placed inthe position of participating in a strike at an interim employerThe General Counsel asserts Bnte s lack of employment during the time he was on strike at Lorain wasa direct result of Respondents actions and as suchshould not impact on his entitlement to backpay for thetime period in question On the other hand the GeneralCounsel points out that it is true that Bnte did absenthimself from the job market during the period of timethat he participated in the strike at his interim employerThe General Counsel sums his position up on this issueby suggesting it would be more logical to allow backpayto be awarded to Brite for the time that he was on strikeat his interim employerThe Union did not address this issue in its posttnalbriefRespondent contends Bnte s participation in the strikeat his interim employer constituted a clear instance of awillfulloss of interim earnings Respondent argues Bntehad a statutory right to work at his interim employer(Lorain)during the stake and his loss of earnings due tohis refusal to do so is not attributable to Respondent Respondent urges that in a situation such as the instant casethe employee must choose either eligibility for backpayor concerted activity Respondent urges that Bnte not beawarded backpay for the time he willfully participated ina stake against his interim employerFor purposes of discussion and without consideringpossible exceptions not applicable in the instant case anemployee such as Bnte may with protection from theAct engage in a strike against an interim employerHowever such an employee cannot elect to strikeagainst his interim employer and simultaneously demandthat his original employer(that unlawfully failed to reinstate him)pay him for not working at his interim employerSeeSouthwesternPipe179NLRB 364 at 365(1969)The time that claimant Bnte was on strike at his 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterim employer constitutes a willful loss of earningsSeeOzark flardwood Co119NLRB 1130 at 1136(1957)Accordingly I recommendBastes entitlement tobackpay be reduced bya net amountof $1939 61 for thethird and fourth quarters of 1981 This finding meansthat claimantBaste isnot entitled to any backpay for thecalendar year 1981 inasmuch as he was not entitled toany backpay for the first and second quarters of 1981E Whether the Claimant (Bute) Failed to ExerciseReasonable Diligence with Respect to ObtainingInterim EmploymentThe backpay specification alleges that Brite had interim earnings that exceeded the gross backpay he wouldhave earned at Respondent for each quarter in 19781979 and 1980 and for the first two quarters of 1981 andthe first quarter of 1982 Respondent admits that Bntehad interim earnings of at least the amounts set forth inthe backpay specification for the time periods indicatedBaste testified that at all other times during the backpayperiod he actively sought employment Baste providedRespondent with a list of 23 places that he visited in aneffort to obtain employment between the period of May25 1982 and August 22 1983 10 Baste testified he visitedthe employers on the list more than once and that healso visited potential employers other than those on thelistBaste testified that some of the others he sought employment from other than those on the list were W RGraceVelsecoRoper Company and the Blue BerryBus Company Brite testified he placed a number of telephone calls to out of town employers because he was notable to find employment in Chattanooga TennesseeBaste stated he sought employment at American Shipbuilding Company in Nashville Tennessee and that healso sought employment at employers in Dalton Georgiaand Cleveland Tennessee Baste testified he registeredwith the Tennessee Department of EmploymentSecurityRespondent urges that I discredit Baste s testimonythathe searched for interim employment based onBaste s testimony that the list of employers he visited wasjust certain manufacturers that might hire weldersRespondent further urges that I discredit Baste s testimonyregarding his seeking interim employment because Basteafter agreeingto do so declinedto sign a release thatwould have enabled Respondent to have obtained anyrecords on Brite that were on file with the TennesseeDepartment of Employment Security I IIn assessingBaste s credibility I have noted elsewherein this decision that he would place on an application foremployment only that information that he deemed helpful to him even though the employment applicationcalled for a disclosure of his full employment history Ihave also pointed out that this casts a cloud of disbeliefover portions of Brite s testimony However,Iam persuaded Baste testified truthfully about his efforts to seekinterim employmentBriteobtained employment formany of the quarterly periods between 1977and 1982Baste s various employment persuades me that he actively sought employment Brite impressed me as an individualwho wanted and actively sought to be employedAccordingly I credit his testimony that he sought interim employment I am persuaded Respondent has failed toestablish that Baste willfully incurred any loss of earningsby either failing to seek employment or by unjustifiablyrefusing to accept desirable employment I reject Respondent s contention Baste incurred any willful loss ofearnings because I am fully persuaded Baste made everyreasonable effort to obtain interim employment in anhonest and good faith mannerIn summary I am persuaded that the General Counselhas established that Brite is entitled to backpay in theamount of $500 53 for the fourth quarter of 1977 Baste sinterim earnings exceeded his gross backpay for all quarterly periods in 1978 1979 1980 and the first two quarters of 1981 Therefore Baste is riot entitled to any netbackpay for those periods Inasmuch as I have determined that Baste is not entitled to backpay during thetime that he was on strike at an interim employer I shallnot allow any net backpay for Brite for the third andfourth quarters of 1981 Baste s interim earnings exceededhis gross backpay for the first quarter of 1982 therefore,he is not entitled to any backpay for that period I findthat the General Counsel has established that Baste is entitled to $216 96 for the second quarter $3380 for thethird quarter and $3540 for the fourth quarter of 1982 Ifind the General Counsel has established that Baste is entitled to $3640 for each of the first two quarters of 1983,and $1960 for the third quarter of that same year I findthe net backpay plus interest due Baste is $16 877 49CONCLUSIONS OF LAWThe backpay formula as propounded by the GeneralCounsel is appropriate in determining the money dueBaste to make him whole for losses incurred by him as aresult of the discrimination practiced against him fromNovember 14 1977 until August 19 1983Bnte is entitled to net backpay plus interest from Respondent in the amountof $16,877 49On these findings of fact and conclusions of law andon the entire record I issue the following recommendei210Although the list was marked for identification purposes as R Exh20 Respondent did not offer to havethe marked exhibit placed in evi12 If no exceptionsare filed as provided by Sec 102 46of the Board sdenceRules and Regulations the findings conclusions and recommendedI I It is noted thatRespondentdid not seek a subpoena for the purposeOrdershall asprovided inSec 102 48 of the Rulesbe adopted by theof obtaining any recordsfromthe Tennessee Department of EmploymentBoard and all objections to them shall be deemed waived for all purSecurityposes JOHN CUNEO INC83ORDERThe RespondentJohn CuneoIncChattanooga, Tennessee its officers agents successors and assigns shallmake wholeJerryBrite by paying hun the sum of$16 87749 13 plus interest thereon in the manner hereto-foreprescribed in this caseQuarterAmount4th-1977$ 500 532d-1982216 963d-19823380004th-19823540001st-19833 640 002d-19833640003d-1983196000Total$16 877 4913 The quarterlyamounts are